Chief Justice CASTILLE,
dissenting.
The Majority Opinion provides a reasonable analysis of the constitutional issue presented herein. Nevertheless, while I find the question of single subject legislation to be close, I respectfully believe that the Act in question is not so clearly, plainly and palpably unconstitutional that the presumption of constitutionality attending its passage has been defeated. Hence, I respectfully dissent. My reasons follow.
The Majority holds that Act 152 of 2004 violates Article III, Section 3 of the Pennsylvania Constitution — referred to as the “single-subject rule.” See PA. Const, art. Ill, § 3; Act 152 of November 24, 2004, Pub. Law 1243 (effective in 60 days [Jan. 24, 2005]). Arguing separately in defense of the Act, the Commonwealth and the General Assembly collectively identify the sufficient unifying principle to be “refining civil remedies or relief’ or “judicial remedies and sanctions.” According to the Majority, such a unifying subject of Act 152 is far too expansive to satisfy constitutional requirements. Specifically, the Majority concludes that “refining civil remedies or relief’ and “judicial remedies and sanctions” are virtually boundless categories that could embrace any court proceeding and any type of sanction or damages awarded against a party in civil litigation. The Majority also holds that the provisions of Act 152 do not share the common nexus necessary to meet the single-subject rule.
Mindful of the highly deferential nature of our review, I would hold that the various provisions of Act 152 are germane to the subject of refining civil remedies, a category that is sufficiently narrow for the purposes of the single-subject rule. Thus, in my view, the law, as enacted by the General Assembly, does not violate Article *617III, Section 3 of the Pennsylvania Constitution.
Initially, I recognize that the general purpose of Article III is to encourage open, deliberative, and accountable government by placing procedural restraints on the legislative process. The provision was born of a desire to curb prior legislative abuses. Thus, one of the purposes that Section 3 of Article III serves is to restrain “log-rolling” in its several forms, including the practice of drafting one bill whose passage is procured by combining several distinct minority-supported matters to form a majority that would adopt them all, or the practice of attaching to a popular bill certain to pass riders that would not become law standing on their own. City of Philadelphia v. Commonwealth, 575 Pa. 542, 838 A.2d 566, 586 (2003). To some degree, however, any law passing through the enactment process is the result of salutary legislative compromise and the single-subject rule is not intended to completely discourage such compromise. The dangers that Article III, Section 3 seeks to avoid are the passage of intentionally disguised or hidden legislation, of legislation that serves special interests and does not reflect the will of the majority, as expressed through their elected representatives, “Also, a bill addressing a single topic is more likely to obtain a considered review than one addressing many subjects.” Id.
Striking the balance between fidelity to the intent and purpose of Article III, Section 3 and allowing legislative processes to operate reasonably unimpeded has proven complicated. As the Court described in City of Philadelphia, Article III, Section 3 jurisprudence has undergone a certain ebb and flow since the beginning of the Twentieth Century. 838 A.2d at 587-88. In more recent expressions, the Court has recognized that, to have meaning, procedural limitations such as those in Section 3 of Article III must set reasonable restrictions on the breadth of topics covered in a bill “as otherwise virtually all legislation, no matter how diverse in substance, would meet the single-subject requirement.” Id. at 588 (citing Payne v. Sch. Dist. of Borough of Coudersport, 168 Pa. 386, 31 A. 1072, 1074 (1895) (per curiam)); see also Pa. State Ass’n of Jury Comm’rs v. Commonwealth, — Pa.-, 64 A.3d 611, 619 (2013) (“Jury Commissioners ”). But, to be reasonable, the restrictions must also include sufficient flexibility to avoid “pedantic” management of the General Assembly’s labors and permit efficiency and compromise in the legislative process. See, generally, In re Commonwealth, Dep’t of Transp., 511 Pa. 620, 515 A.2d 899, 902 (1986).
The General Assembly notes that the Court’s decision in City of Philadelphia, as refined further in Pennsylvanians Against Gambling Expansion Fund, Inc. v. Commonwealth, 583 Pa. 275, 877 A.2d 383 (2005) (“PAGE”), created stability and predictability in this area of law. The standard from those cases allows for a reasonably broad approach to the single-subject rule. Thus, in recent application of the rule, the Court held that “municipalities” and “powers of county commissioners” are subjects too broad, while “gaming” is a suitable topic. See Jury Comm’rs, supra; PAGE, supra; City of Philadelphia, supra. The Court was not speaking in absolutes, of course, regarding the breadth of these subjects; its conclusions were specific to the nature of the provisions which the topic purportedly encompassed within the statutes under review. As in other areas, this Court’s decisions address matters specifically before the Court. Affected parties then incorporate — directly and by analogy — the principles expressed into their subsequent affairs. Cf. Scampone v. Highland Park *618Care Ctr., LLC, 618 Pa. 863, 57 A.3d 582, 599 (2012) (causes of action at common law “evolvef] through either directly applicable decisional law or by analogy”). This Court’s decisions in cases involving constitutional restrictions upon the legislative process result, in some ways, in a dialogue with the General Assembly. By this, I mean that the General Assembly properly may approach its task mindful of the Court’s interpretation of the governing provisions. These cases create expectations and reliance interests regarding what may be constitutionally permissible or seemingly permitted by Court precedence. The Court must tread carefully when confronted with reliance interests on settled jurisprudence; “such reliance should not be undercut except for good reason.” Stilp v. Commonwealth, 588 Pa. 539, 905 A.2d 918, 967 (2006).1
In light of these considerations, while I find the question to be exceedingly close, I do not believe that Act 152 clearly, plainly and palpably violates the single subject restriction. Initially, I accept the explanations of the Commonwealth and of the General Assembly that refinement of civil remedies, in the present context, is a sufficiently narrow legislative topic. The topic encompasses a manageable category of issues selected for inclusion and outlined in the Judicial Code. That the law amends primarily one title is not, of course, dispositive of the inquiry — as the Majority concludes also. Nevertheless, this fact is relevant to our inquiry because the very reason Pennsylvania laws are consolidated within the same title is because they generally have some close kinship. Moreover, it is not beyond cavil that the General Assembly would seek to remedy perceived gaps within the topic of statutory civil remedies at one time, via the same statute, for the purposes of efficiency and in order to ensure consistency. I recognize that the issue of refining civil remedies may not be as narrow as “gaming” was in the context of the Court’s decision in PAGE, but, at least in my view, neither is it as broad as the topic of “municipalities” was in the context of the decision in City of Philadelphia or the topic of “powers of county commissioners” was in the context of the decision in Jury Commissioners. Thus, in City of Philadelphia, the Court held that the subject of “municipalities” was too broad where used to describe provisions as different as restricting the political activities of police officers; authorizing parking authorities to undertake mixed-use development projects; imposing a citizenship requirement for board members of business improvement districts; transferring authority over Philadelphia’s taxis and limousines from the Public Utility Commission to the Philadelphia Parking Authority; repealing Section 209(k) of the Pennsylvania Intergovernmental Cooperation Authority Act; and authorizing municipalities to hold gifts in trust. 838 A.2d at 589. In Jury Commissioners, the Court held that the sub*619ject “powers of county commissioners” was defined too broadly where it included permitting certain counties to abolish the office of jury commissioner; authorizing imposition of an excise tax on the rental of motor vehicles by counties of the first class; providing for regional renaissance initiatives; and creating procedures for commissioners of counties of the third through eighth class to sell personal property and surplus farm products. 64 A.3d at 613 n. 1. Meanwhile, the topic of “gaming” was deemed appropriate by the unanimous Court in PAGE, where it included creation of the Gaming Control Board; establishment of policies and procedures for gaming licenses for the installation and operation of slot machines; provisions to assist Pennsylvania’s horse racing industry through other gaming; and provisions for administration and enforcement of the gaming law. 877 A.2d at 396.
Act 152 has nineteen sections; of these, Sections 2 and 5 add a period of limitations for the commencement of a civil action to the procedure for execution of deficiency judgments otherwise addressed in Sections 8103 and 5522 of the Judicial Code, and amend Section 8103 to address primarily deficiency judgments in relation to collateral located in more than one county. See 42 Pa.C.S. §§ 8103, 5522. Sections 3 and 4 delete and add, respectively, a period of limitations for the commencement of a civil action to the procedure for recovering damages for injury caused by exposure to asbestos. See 42 Pa.C.S. §§ 5524, 5524.1. Section 6 amends the definition of “primary jurisdiction,” in relation to police officers. See 42 Pa.C.S. § 8951. Finally, Sections 1 and 7 through 19 amend Megan’s Law registration requirements — a civil regulatory scheme — and create criminal sanctions to enforce the requirements of that regulatory scheme. The Megan’s Law provisions address registration requirements, assessment, verification, and notification procedures, and distributions of responsibility for the administration of the Megan’s Law notification system. See 42 Pa.C.S. §§ 9792, 9795.1-9795.2, 9795.4-9795.5, 9796, 9798, 9798.1, 9799, 9799.1, 9799.7-9799.9; 18 Pa.C.S. § 4915.
On the available spectrum, I find that the question of refining civil remedies, as defined in the present case, certainly is broad, but not unreasonably so, particularly in view of our precedent. All nineteen provisions of Act 152 amend aspects of existing categories of civil remedies, remedies that are already part of the Judicial Code. The Judicial Code supplies the outside parameters for which judicial remedies and what aspects of these remedies the statute addresses. Accordingly, in my view, the subject of refining judicial remedies — in the context of the statute before us — is not “boundless” as the Majority holds. Moreover, each of the component parts of Act 152 is germane to the subject so described. Two provisions amend definitions of terms for the purposes of the Judicial Code; several of the provisions describe periods of limitation for commencing particular types of actions; and the remaining provisions undertake substantial reconstruction of civil remedy schemes, including by creating a related enforcement mechanism within the Criminal Code.
Reasonable minds could certainly differ on the question of whether Act 152 exceeds the limits of the single-subject doctrine. Ultimately, however, mindful of the constitutional presumption and the requirement that the provision must stand unless it clearly, plainly and palpably violated the Constitution, I would uphold the constitutionality of Act 152 as against this Article III, Section 3 single-subject challenge.

. The legislative reliance interest is tempered, of course, by the fact that the Court cannot be said to have approved or encouraged practices that were not embraced in the actual holdings of our cases. See Stilp, 905 A.2d at 967-68 & n. 35 (“As a matter of law, [the prior decision] rejected only the constitutional challenge and argument it identified as having been presented to it; no case purports to reject all possible arguments. In assessing the persuasiveness of a prior decision, a later court necessarily is confined to the arguments and discussion which are identified in the decision.”); Holt v. 2011 Legislative Reapportionment Comm’n, 614 Pa. 364, 38 A.3d 711, 736-37 (2012) (appealed redistricting plan was "not insulated from attack by decisions of th[e] Court finding prior redistricting plans constitutional, unless a materially indistinguishable challenge was raised and rejected in those decisions;” Court’s language must be read against legal question at issue and operative facts).